RENDERED: SEPTEMBER 17, 2021; 10:00 A.M.
                     TO BE PUBLISHED

            Commonwealth of Kentucky
                   Court of Appeals

                      NO. 2020-CA-0934-DG


BREYANNA MURPHY                                       APPELLANT



             ON DISCRETIONARY REVIEW FROM
                JEFFERSON CIRCUIT COURT
v.       HONORABLE CHARLES L. CUNNINGHAM, JUDGE
                 ACTION NO. 19-XX-000077



KALEB SHEHAN; DANIEL CAMERON,
IN HIS CAPACITY AS THE
ATTORNEY GENERAL OF THE
COMMONWEALTH OF KENTUCKY;
KOSAIR CHARITIES COMMITTEE, INC.;
NORTON CHILDREN’S HOSPITAL, INC.,
F/K/A KOSAIR CRIPPLED CHILDREN’S
HOSPITAL; PNC BANK, N.A., TRUSTEE;
ZACHARY SHEHAN; AND ST. JOSEPH
CHILDREN’S HOME, INC.,
F/K/A ST. JOSEPH CATHOLIC
ORPHAN HOME AND
A/K/A ST. JOSEPH’S ORPHANAGE                          APPELLEES
                            AND

                     NO. 2020-CA-0943-DG


ZACHARY SHEHAN                                 APPELLANT




             ON DISCRETIONARY REVIEW FROM
                JEFFERSON CIRCUIT COURT
v.       HONORABLE CHARLES L. CUNNINGHAM, JUDGE
                 ACTION NO. 19-XX-000077



PNC BANK, N.A., TRUSTEE OF THE
FRED M. MCCLELLAN DATED 05/13/1974
TRUST B RESIDUARY; DANIEL CAMERON,
IN HIS CAPACITY AS THE ATTORNEY
GENERAL FOR THE COMMONWEALTH
OF KENTUCKY;
KOSAIR CHARITIES COMMITTEE, INC.;
BREYANNA MURPHY;
NORTON CHILDREN’S HOSPITAL, INC.;
KALEB SHEHAN;
AND ST. JOSEPH CHILDREN’S HOME, INC.           APPELLEES


                          OPINION
                         AFFIRMING

                        ** ** ** ** **

BEFORE: CALDWELL, DIXON AND L. THOMPSON, JUDGES.




                             -2-
THOMPSON, L., JUDGE: In this consolidated action, Zachary Shehan and

Breyanna Murphy appeal from an opinion of the Jefferson Circuit Court which

reversed an opinion and order of the Jefferson District Court. This matter involves

the interpretation of a testamentary trust executed in 1974. The circuit court

determined in relevant part that Kaleb Shehan is a “descendant” of his biological

great-grandfather and trust settlor Fred M. McClellan, and is therefore entitled to

his share of the trust distribution even though Hunter Shehan legally adopted Kaleb

as a child. Appellants Zachary and Breyanna, also Mr. McClellan’s biological

great-grandchildren, now argue that Hunter Shehan’s adoption of Kaleb terminated

his status as a descendant of Mr. McClellan and his daughter Norma for purposes

of the trust distribution. For the reasons addressed below, we agree with the

Jefferson Circuit Court that Kaleb Shehan is a descendant of Norma irrespective of

Hunter’s adoption of Kaleb, and accordingly affirm the judgment on appeal.

                   FACTS AND PROCEDURAL HISTORY

             The parties have stipulated that there are no issues of material fact.

On May 13, 1974, Fred M. McClellan executed a Last Will and Testament with

Testamentary Trust. Mr. McClellan died the following year and was survived by

his widow, Thelma McClellan, a married adult daughter, Norma McClellan

Shehan, and Norma’s son Patrick. Norma married Ted Shehan, who brought two

children from a previous marriage, Beverly Richardson and Hunter Shehan.


                                         -3-
Beverly and Hunter became Patrick’s step-siblings. Patrick later had three

children, namely the Appellants herein, Zachary Shehan and Breyanna Dickerson

(now Murphy), and Appellee Kaleb Sheehan.

                Patrick lost custody of Zachary, Breyanna, and Kaleb, and he died in

2005. The following year, Hunter adopted Patrick’s son, Kaleb, who was then a

minor. Norma died in 2008. In her will, she sought to provide for Patrick’s three

children, “who might turn out not to be recipients” of her father’s will and

testamentary trust.

                At the core of this proceeding is the language of Mr. McClellan’s

1974 trust, which stated at Item IX(g) that,

                Upon the last to die of my wife, Thelma M. McClellan,
                my daughter, Norma J. McClellan, and myself, the trust
                estate shall terminate and the Trustee shall distribute the
                entire remaining assets in its hands in fee and per stirpes
                to my daughter, Norma J. McClellan’s descendants, if
                any[.]

                Upon Norma’s death, Trustee PNC Bank, N.A. was tasked with

determining who the descendants of Norma were for purposes of trust distribution.

The matter was complicated by the fact that Patrick lost custody of his three

children, and that only one of them, Kaleb, was legally adopted by a third party.

On February 15, 2019, PNC Bank filed a petition for declaratory judgment1 in



1
    Kentucky Revised Statutes (“KRS”) Chapter 386B.

                                             -4-
Jefferson District Court seeking a judicial determination of whether Norma had

any living descendants. Upon taking proof, the district court characterized the

issues as 1) whether the termination of Patrick’s parental rights as to his three

children barred them from benefitting from the testamentary trust, and 2) if not,

whether Hunter’s adoption of Kaleb terminated Kaleb’s right to benefit from the

trust. At first blush, the district court determined that “[t]here is no clear answer to

either issue.”

             The district court then cited KRS 625.104, which states that,

             [f]ollowing the entry of an order involuntarily
             terminating parental rights in a child, the child shall
             retain the right to inherit from his parent under the laws
             of descent and distribution until the child is adopted.

             The district court concluded therefrom that while this language is

directed at descent and distribution, the legislative intent is that the child retains the

right to inherit from a parent whose parental rights have been terminated, as there

is no culpability by the child. For this reason, the district court determined that the

termination of parental rights does not terminate a child descendent from

benefitting from a testamentary trust.

             The district court then considered the more difficult question of

whether Kaleb’s adoption terminated his status of a residual beneficiary. The court

looked to KRS 625.104, KRS 199.520(2), and Sluder v. Marple, 134 S.W.3d 15

(Ky. App. 2003), in concluding that adoption terminates a child’s right to inherit

                                           -5-
from his biological parents under the laws of descent and distribution. The court

then determined by way of analogy that if adoption terminates the right to inherit

under the laws of descent and distribution, adoption also terminates a child’s status

of residual beneficiary under a trust. The court then ruled that Zachary and

Breyanna, but not Kaleb, were the beneficiaries of Mr. McClellan’s trust.

             Kaleb appealed that decision to the Jefferson Circuit Court. The

circuit court determined that it was bound by the plain language of the trust, and

that Mr. McClellan’s wishes were paramount. By resorting to dictionaries and the

case law, the court found that the meaning of the word “descendent” was self-

evident, that it cast a wide net, and is properly construed to include Kaleb. It also

found that Hunter Shehan’s adoption of Kaleb did not terminate Kaleb’s status of

descendant. Having determined that Kaleb was a descendent of Norma, and that

the adoption did not alter that status, the court ruled that Kaleb was a beneficiary of

the trust.

             Zachary and Breyanna sought discretionary review from this Court,

which was granted. This appeal followed.

                         ARGUMENTS AND ANALYSIS

             Zachary and Breyanna, through counsel, now argue that the Jefferson

Circuit Court committed reversible error in interpreting the term “descendent” in

an expansive manner, and in ruling that Hunter’s adoption of Kaleb did not


                                          -6-
terminate Kaleb’s status as a descendent. They argue that absent a statutory

exemption, all legal ties are severed between a child and his biological family upon

that child’s adoption. They contend that the circuit court misapplied the law by

failing to recognize that the adoption of a child in Kentucky fundamentally alters

the adopted child’s parentage and ancestry for all legal purposes. They assert that

Mr. McClellan’s will is unambiguous and is subject to but one reasonable

interpretation. Their arguments center on KRS 199.520(2), which they contend

conclusively demonstrates that when a child is adopted, he becomes fully

integrated in the adoptive family tree and leaves that of the biological family.

They seek an opinion reversing the ruling of the Jefferson Circuit Court.

              The first issue before us is whether Kaleb is a “descendent” of Norma

for purposes of trust distribution. As noted by the circuit court, absent some

illegality, the settlor’s intent is controlling and is the “polar star” of all efforts to

interpret the trust. Benjamin v. JP Morgan Chase Bank, 305 S.W.3d 446, 451 (Ky.

App. 2010). Additionally, if the language used by the settlor “is a reasonably clear

expression of intent, then the inquiry need go no further.” Clarke v. Kirk, 795

S.W.2d 936, 938 (Ky. 1990) (citation omitted).

              In considering this issue, the circuit court looked to Black’s Law

Dictionary, which defines a descendant as “[o]ne who is descended from another; a

person who proceeds from the body of another, such as a child, grandchild, etc., to


                                            -7-
the remotest degree.” Descendant, BLACK’S LAW DICTIONARY, p. 530 (4th ed.

1968). Descendant is not synonymous with the word child. Slote v. Reiss, 153 Ky.

30, 154 S.W. 405, 406 (1913). Slote defined “descendants” as “those who have

issued from an individual, and include his children, grandchildren, and their

children to the remotest degree.” Id. (citation omitted).

              Based on the foregoing, the circuit court concluded that “the

dictionary meaning of ‘descendant’ applied to Fred McClellan’s will and

testamentary trust means issue proceeding from the body of Fred McClellan.”

Having closely examined the record and the law, we agree that Mr. McClellan

intended to employ the term “descendants” in its plain and ordinary sense so as to

include the biological issue of himself, of Norma, and of Patrick.2 As Kaleb is the

biological issue of Patrick, he is in every sense the descendant of Norma. The

circuit court properly so found.

              The next question, then, is whether Hunter Shehan’s adoption of

Kaleb operates to terminate Kaleb’s status as Norma’s descendant for purposes of

trust distribution. In answering this question in the affirmative, the district court

determined that if adoption severs all legal ties between a child and his biological

parents for purposes of inheritance, so too it must sever those ties for purposes of



2
 Black’s Law Dictionary notes that “descendant” is also frequently held to include a child
adopted into the family. BLACK’S LAW DICTIONARY, p. 531 (4th ed. 1968).

                                              -8-
trust distribution. In so doing, the district court appeared to acknowledge that Mr.

McClellan’s intent was for equal distribution to his descendants. The district court

determined that the law simply did not allow the court to follow those wishes.

             On appeal, the circuit court found fault with the district court’s

analogy that because adoption terminates the right to inherit, it must also terminate

one’s status as beneficiary for purposes of trust distribution. Rather, the circuit

court found that as a result of the adoption, and by operation of KRS 199.520(2),

Kaleb became “the natural child” of Hunter for purposes of inheritance and

succession, but remained a descendant of Norma. We find no error in this

conclusion. Webster’s New World Dictionary and Black’s Law Dictionary define

“descendant” as biological rather than legal offspring, however remote, or one who

proceeds from the body of another to the remotest degree.3 A distinction must be

made between legal lineage, which may be severed, as opposed to biological

lineage, which may not. While Kaleb is no longer a legal heir of the McClellan

family tree for purposes of intestacy, he remains a biological descendant of Norma.

We also agree with the circuit court’s finding that Mr. McClellan’s usage of the

word “descendant” evinced his intent that all biological issue remaining after the




3
 See supra at p. 7-8; Descendant, WEBSTER’S NEW WORLD DICTIONARY OF THE AMERICAN
LANGUAGE (2d ed. 1976).

                                          -9-
death of himself, his wife, and his daughter benefit from the trust in equal measure.

This biological issue includes Kaleb.

                                       CONCLUSION

               Though the statutory law and case law clearly provide that an adopted

child forfeits the right of succession from his biological family, nothing in the law

may reasonably be construed as severing the underlying biological ties. Because

the term “descendant” is grounded in human biology, and as biological ties survive

the legal process of adoption, we agree with the circuit court that Kaleb remains a

descendant of Norma for purposes of trust distribution.4 For these reasons, we

affirm the opinion of the Jefferson Circuit Court.



               ALL CONCUR.




4
 This holding is narrow in scope, fact-dependent, and limited to the interpretation of Mr.
McClellan’s trust.

                                              -10-
BRIEFS FOR APPELLANT        BRIEF FOR APPELLEE KALEB
ZACHARY SHEHAN:             SHEHAN:

Elizabeth W. Sigler         T. Scott Abell
Bowling Green, Kentucky     Louisville, Kentucky

BRIEFS FOR APPELLANT
BREYANNA MURPHY:

Joshua G. Berkley
Amy E. Oliver
Shelbyville, Kentucky




                          -11-